                                               [Dkt. Nos. 26, 27]

               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


S.U.,

Plaintiff,                          Civil No. 18-12145(RMB/JS)

          v.                        OPINION

STOCKTON UNIVERSITY, STOCKTON
UNIVERSITY EMERGENCY MEDICAL
SERVICES, WILLIAM MURPHY, PI
KAPPA PHI, JOHN DOES (1-20),
A-Z OWNER CORPORATIONS (1-20),

Defendants.


APPEARANCES:

FUGGI LAW FIRM, P.C.
By: Robert R. Fuggi, Esq. Jonathan M. Penney, Esq.;
Peter S. Pascarella, Esq.
47 Main Street, P.O. Box 1808
Toms River, New Jersey 08754
     Counsel for Plaintiff S.U.

OFFICE OF THE ATTORNEY GENERAL OF NEW JERSEY
By: Michael R. Sarno, Deputy Attorney General
R.J. Hughes Justice Complex
25 Market Street, P.O. Box 116
Trenton, New Jersey 08625
     Counsel for Defendants Stockton University and
     Stockton University Emergency Medical Services

GREENBAUM, ROWE, SMITH & DAVIS, LLP
By: John D. North, Esq.; Jemi Goulian Lucy, Esq.;
    Irene Hsieh, Esq.
P.O. Box 5600
Woodbridge, New Jersey 07095
     Counsel for Defendants Stockton University and
     Stockton University Emergency Medical Services
ZARWIN BAUM DEVITO KAPLAN SCHAER TODDY, P.C.
By: Timothy P. Mullin, Esq.
309 Fellowship Road, Suite 200
Mt. Laurel, New Jersey 08054
     Counsel for Defendant Pi Kappa Phi Fraternity, Inc.


RENÉE MARIE BUMB, UNITED STATES DISTRICT JUDGE:

     Plaintiff S.U. (“Plaintiff”) brings this action against

Defendants Stockton University (“Stockton”), Stockton University

Emergency Medical Services (“Stockton EMS”), William Murphy

“Murphy”), and Pi Kappa Phi Fraternity, Inc. (“PKP”)

(collectively, “Defendants”), in relation to a series of alleged

sexual assaults during Plaintiff’s time as a student at Stockton.

Specifically, Plaintiff alleges that she was sexually assaulted

three times in September 2017: once by a “red headed male” at the

local PKP fraternity house and twice by Defendant William Murphy

in his Stockton campus housing.1

     Plaintiff’s Complaint (the “Complaint”)[Dkt. No. 1] asserts

causes of action under Title IX of the Education Amendments Act

of 1972, 20 U.S.C. § 1681, et seq. (Counts 1-2), Section 1983 of

the Civil Rights Act, 42 U.S.C. § 1983 (Counts 3-4), the Jeanne



1 This is the Court’s third decision resolving various motions to
dismiss in the nine related “Stockton cases” currently pending
before this Court. This Court’s Opinion contains some
substantially similar reasoning to portions of the prior
decisions issued in D.N. v. Stockton Univ., Civ. No. 18-11932
(RMB/JS), 2019 WL 2710500 (D.N.J. June 28, 2019), and D.D. v.
Stockton Univ., Civ. No. 18-13506 (RMB/JS), 2019 WL 3369709
(D.N.J. July 26, 2019).
                                   2
Clery Disclosure of Campus Security Policy and Campus Crime

Statistics Act (“Clery Act”), 20 U.S.C. § 1092 (Count 5),2

personal injury tort claims (Counts 6-13), as well as various

derivative claims (Counts 14-24).

     This matter now comes before the Court upon Motions to

Dismiss, filed by Stockton, Stockton EMS, and PKP (collectively,

the “Moving Defendants”)[See Dkt. Nos. 26, 27].3    Although the

Court accepts all of Plaintiff’s disturbing allegations as true

for purposes of these motions, the Court is constrained by legal

precedent mandating dismissal.    For the reasons set forth herein,

the Moving Defendants’ Motions to Dismiss will be GRANTED, and

Plaintiff’s claims against the Moving Defendants will be

DISMISSED WITHOUT PREJUDICE.     The Court, however, will allow

Plaintiff thirty (30) days to file an amended complaint,

addressing the deficiencies discussed in this Opinion.


I.   FACTUAL BACKGROUND

     In her Complaint, Plaintiff describes the grave details of

the alleged sexual assaults.     As averred, Plaintiff was a


2 In response to Defendants’ Motions to Dismiss, Plaintiff
conceded that the Clery Act does not allow for a private cause of
action and voluntarily withdrew Count 5 of the Complaint. See
Plaintiff’s Brief in Opposition to the Motions to Dismiss (“Pl.’s
Opp. Br.”)[Dkt. No. 35], at 52. Therefore, the Court will not
address Plaintiff’s Clery Act claim in this Opinion.
3 The only Defendant who has not filed a Motion to Dismiss is
William Murphy.
                                   3
freshman at Stockton University in the fall of 2017, studying to

become a trauma nurse. See Compl. at ¶ 4.   On the night of

September 7, 2017, Plaintiff alleges that she, along with some

friends, attended a party at the PKP off-campus fraternity house.

Id. at ¶ 13.   After drinking two cans of beer, provided by PKP

members, Plaintiff states that she suddenly “began to feel dizzy

and was incapacitated and thereafter passed out.” Id. at ¶ 18.

Plaintiff describes “going in and out of consciousness” and

“waking up in one of the bedrooms in the Pi Kappa Phi fraternity

house with an unknown red headed male on top of her having sex

with her.” Id. at ¶¶ 19-20.   Due to her incapacitated condition,

Plaintiff “was unable to identify or know her assailant, or able

to give consent.” Id.

    Plaintiff does not recall how she got out of the bedroom,

but her next memory was sitting on the curb outside the PKP

house, “crying because her vagina was in pain, which lead [sic]

her to believe that she had been sexually assaulted [] when she

was unconscious.” Id. at ¶¶ 21-22.   Plaintiff states that she

finally regained her faculties when she was back at the Stockton

University dorms, without any memory of how she got back to

campus.   Plaintiff recalls that “her left wrist and her vagina

[were] still in a great deal of pain.”   See Compl. at ¶ 24.     Upon

returning to her dorm room, Plaintiff’s roommates allegedly told



                                 4
her “that she could not sleep in their dorm room because she was

still incapacitated, emotional, and very upset.” Id. at ¶ 25.

      After being turned away by her roommates, Plaintiff “sought

comfort and help from Defendant William Murphy, who was a friend

and a member of the Stockton University E.M.S.” See Compl. at 26.

Murphy was a junior at Stockton and served as a Sergeant for the

Stockton EMS, which Plaintiff was in the process of applying for

a position as an EMT. Id. at ¶¶ 27-28.   “Plaintiff asked Murphy

if she could stay at his university housing for the night for

safety and medical reasons.”   Id. at ¶ 29.     Murphy picked up

Plaintiff and drove her to his on-campus dorm. Id. at ¶ 30.

      While at Murphy’s dorm room, Plaintiff told Murphy “what had

happened at the Pi Kappa Phi house that evening, explaining that

she had consumed only two beers before falling unconscious and

finding herself in a bedroom with a red headed male from Pi Kappa

Phi that she didn’t know on top of her.”      See Compl. at ¶ 31.

Plaintiff told Murphy that “her vagina was very sore, and that

she feared someone had sex with her while she was incapacitated.”

Id.   In response, Murphy allegedly took out a bottle of Captain

Morgan rum, poured shots, and encouraged Plaintiff, who was still

drunk, to “calm down by having a few shots.” Id. at ¶ 32.

      Plaintiff states that the next thing she remembers was

standing naked in Murphy’s dormitory shower, with Murphy

“standing in the shower naked next to her touching her sexually.”

                                 5
See Compl. at ¶ 34.   Plaintiff explains that while she was still

incapacitated, Murphy “sexually assaulted and raped S.U. just

hours after she had been assaulted and raped at the Pi Kappa Phi

fraternity house and was trying to recover.” Id. at ¶ 35.      The

next morning, “Plaintiff woke up naked, with her vagina sore and

in pain, in Defendant Murphy’s bed, next to the Defendant who was

naked as well.”   When questioned about what had happened the

previous night, Murphy told the Plaintiff that she was “really

drunk.”   Plaintiff states that she was “startled and upset” and

hurried out of Murphy’s campus apartment and headed to class.

    After returning from her classes, Plaintiff “reported to her

R.A. Diane Santos the sexual assault/rape that occurred at the Pi

Kappa Phi fraternity house the night before.” See Compl. at ¶ 39.

In turn, Santos relayed Plaintiff’s report to the Stockton’s

Office of Residential Life. Id. at ¶ 40.   A woman from

Residential Life “spoke to S.U. and inquired if she wished to

file a police report with the Stockton Police,” but Plaintiff

“chose not to file criminal charges.” Id. at ¶¶ 40-41. Although

Plaintiff reported the alleged sexual assault by the unknown

perpetrator at PKP, she did not report the alleged sexual assault

by Murphy because “[a]t that moment in time, she was unaware, if

Defendant Murphy had attempted to have sex with her while she was

in an incapacitated state at his dorm.” Id. at ¶ 39.      Plaintiff



                                 6
states that Stockton performed no further investigation into the

reported sexual assault. Id. at 42.

    The Residential Life officer asked Plaintiff if she wished

to be brought to the hospital, to which Plaintiff answered

affirmatively. See Compl. at ¶ 41.    That evening, Plaintiff’s

friend transported her to Shore Medical Center in Somers Point,

where a rape kit was completed. Id. at ¶¶ 43, 46.    The rape kit

showed “swelling, redness, and semen in [Plaintiff’s] vagina,”

and Plaintiff was administered “emergent medications” to prevent

pregnancy. Id. at ¶¶ 46-47.

    While at the hospital, Plaintiff texted Murphy to notify him

“that she was at the hospital because she had been raped.” See

Compl. at ¶ 44.   According to Plaintiff, “Murphy became concerned

that S.U. was reporting him for the rape.” Id. at ¶ 45.    The next

day, Saturday, September 9, 2017, Murphy asked Plaintiff to come

over to his apartment to discuss the events from the night of

September 8, 2017. Id. at ¶ 48. Although Plaintiff states that

she was anxious about meeting with Murphy again, she “wanted to

find out what had occurred the night before.” Id. at ¶ 49. Murphy

picked Plaintiff up and drove her to his dorm, where he

“attempted to dispel her worries and fears of having been

sexually assaulted.” Id. Plaintiff alleges that Murphy “once

again provided Captain Morgan Rum to the Plaintiff which led to

the Plaintiff becoming intoxicated and incapacitated.” Id. at ¶

                                 7
50. Plaintiff states that for the second time, “while

incapacitated, Defendant Murphy again sexually assaulted and

raped S.U.” Id. at ¶ 51.

    Upon returning to her dorm room, Plaintiff and her roommates

“noticed significant bruises and marks all over [Plaintiff’s]

body” with “very deep, dark blue and dark reddish marks on her

right lateral neck area, inferior to her throat/mandible areas,

and on her left lateral neck areas.” See Compl. at ¶¶ 52-53.

There were also “marks in between her breasts and all over her

body,” which “varied in color[,] intensity, and in size.” Id. at

¶¶ 53-54.    Plaintiff states that the bruising was so severe that

it lasted for two weeks, and “it was difficult to keep others

from seeing them... especially her employer.”    Encouraged by her

roommates, on Sunday, September 10, 2017, Plaintiff “returned to

Shore Medical Center with the intention of reporting the second

sexual assault/rape by Defendant Murphy and completing a second

rape kit.”    However, after arriving at the hospital, Plaintiff

discharged herself from the hospital, due to her “fear of dealing

with the anxiety and panic of going through the same process she

had endured two nights prior.”

    Later on September 10, 2017, Plaintiff texted Murphy and

told him that “she knew he raped and sexually assaulted her.” See

Compl. at ¶ 58.    Plaintiff states that Murphy initially “admitted

it and was apologetic for leaving the marks and bruises.” Id. at

                                  8
¶ 59.   However, when Plaintiff informed Murphy about the rape kit

being completed, “he began to make abusive remarks and grew

angry.” Id. According to Plaintiff, “Murphy admitted that ‘he was

in love with S.U.’ but he knew the feeling was not mutual as she

viewed him more as a friend.”   Id. at ¶ 60.   Murphy proceeded to

make “nasty and downgrading [sic] remarks to the Plaintiff

concerning her decision to become a paramedic instead of pursuing

nursing school.”   Id. at ¶ 61. Plaintiff ultimately deemed it

necessary to block Murphy’s phone number and avoid all contact

with him. Id. at ¶ 62.

    Plaintiff explains that the traumatic sexual assaults took a

serious toll on her mental health.   As a result of the sexual

assaults, Plaintiff became depressed and attempted suicide by

overdosing on her medications in November 2017. See Compl. at ¶

63. Ultimately, Plaintiff “was forced to leave Stockton

University in December 2017 because of the traumatic events of

dealing with the sexual assaults and rapes.”    Id. at ¶ 64.   As of

the time of this Complaint, Plaintiff was finishing her pre-

requisite classes at her local community college with plans to

apply to be an EMT/paramedic.   Id. at ¶ 7.

    On July 27, 2018, Plaintiff commenced this action against

Defendants.   Now, this matter comes before the Court upon motions

to dismiss filed by the Stockton Defendants and PKP, who argue

that Plaintiff has failed to state a claim.

                                 9
II.   LEGAL STANDARD

      To withstand a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged.” Id. at 662. “[A]n unadorned, the defendant-

unlawfully-harmed-me accusation” does not suffice to survive a

motion to dismiss. Id. at 678. “[A] plaintiff’s obligation to

provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires

more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” Twombly, 550 U.S.

at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).

      In reviewing a plaintiff’s allegations, the district court

“must accept as true all well-pled factual allegations as well as

all reasonable inferences that can be drawn from them, and

construe those allegations in the light most favorable to the

plaintiff.” Bistrian v. Levi, 696 F.3d 352, 358 n.1 (3d Cir.

2012).   When undertaking this review, courts are limited to the

allegations found in the complaint, exhibits attached to the


                                10
complaint, matters of public record, and undisputedly authentic

documents that form the basis of a claim. See In re Burlington

Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997);

Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998

F.2d 1192, 1196 (3d Cir. 1993).


III. DISCUSSION

    In their respective motions to dismiss, the Moving

Defendants set forth various arguments for dismissal.      The

Stockton Defendants argue that Plaintiff cannot maintain tort

claims against Stockton because Plaintiff failed to serve notice

under the New Jersey Tort Claims Act (“TCA”), and that Plaintiff

fails to adequately allege Title IX and § 1983 claims.

Additionally, both the Stockton Defendants and PKP argue that

Plaintiff cannot pursue claims under a theory of vicarious

liability or respondeat superior.      Based on the manner in which

the allegations are currently pled in the Complaint, the Court

must rule in favor of the Moving Defendants.


    A. Personal Injury Claims (Tort Claims Act)

    First, Stockton argues that Plaintiff’s personal injury

claims against the university must be dismissed for failure to

meet the TCA’s notice of claim requirement.      The TCA imposes

certain limitations on the tort liability of a New Jersey public

entity and of a New Jersey public employee. See N.J.S.A. 59:1–2;

                                  11
N.J.S.A. 59:2–1; N.J.S.A. 59:3–1. Of relevance to this action,

the TCA precludes actions against a public entity or its

employees when the plaintiff has failed to comply with its notice

of claim provision. See Coreas v. McGuire, 2010 WL 1849939, at *2

(D.N.J. May 7, 2010)(citing N.J.S.A. 59:8–3; N.J.S.A. 59:8–8).

Indeed, “[a] suit will be dismissed if the claimant did not

provide a notice of claim to the entity within ninety days of the

‘accrual of a cause of action.’” Davis v. Twp. of Paulsboro, 371

F.Supp.2d 611, 618 (D.N.J. 2005).

    In this matter, Plaintiff has neither addressed the merits

of Stockton’s argument on this point nor claimed that she has

complied with the TCA.   Therefore, the Court must dismiss the

personal injury claims against Stockton.   Additionally, the Court

notes that any effort to amend the complaint to address that

issue would be futile, because Plaintiff’s failure to file the

mandatory notice of claim bars her from proceeding with her

personal injury tort claims against Stockton.


    B. Title IX and § 1983 Claims

    Second, the Stockton Defendants argue that Plaintiff fails

to state a claim under Title IX and Section 1983. The United

States Supreme Court has held that Title IX “implies a private

right of action to enforce its prohibition on intentional sex

discrimination.” Jackson v. Birmingham Bd. of Educ., 544 U.S.


                                12
167, 173 (2005)(emphasis added).      To that end, “retaliation

against a person because that person has complained of sex

discrimination is another form of intentional sex discrimination

encompassed by Title IX,” because retaliation is “by definition,

an intentional act.” See id. at 173-174.     Meanwhile, to state a

claim under § 1983, Plaintiff must allege that the school

purposefully discriminated against her and treated her

differently than others similarly situated. See Keel v. Delaware

State Univ. Bd. of Trustees, 2019 WL 494621, at *7 (D. Del. Feb.

8, 2019).

    A private Title IX and § 1983 claim may also exist against a

public school in cases of student-on-student harassment, but

“only where the funding recipient is deliberately indifferent to

sexual harassment, of which the recipient has actual knowledge,

and that harassment is so severe, pervasive, and objectively

offensive that it can be said to deprive the victims of access to

the educational opportunities or benefits provided by the

school.”    Davis Next Friend LaShonda D. v. Monroe Cty. Bd. of

Educ., 526 U.S. 629, 650 (1999)(emphasis added).      Indeed, damages

may not be recovered unless a school official “who at a minimum

has authority to institute corrective measures on the [school’s]

behalf has actual notice of, and is deliberately indifferent” to

the alleged misconduct. See Gebser v. Lago Vista Indep. Sch.

Dist., 524 U.S. 274, 277 (1998).

                                 13
    “Deliberate indifference claims impose a significant burden

on the plaintiff and consequently rarely proceed beyond a motion

to dismiss.” Saravanan v. Drexel Univ., 2017 WL 5659821, at *7

(E.D. Pa. Nov. 24, 2017).   Under Title IX, deliberate

indifference requires “a response (or failure to respond) that is

clearly unreasonable in light of the known circumstances.”        Keel,

2019 WL 494621, at *6.   Furthermore, the Supreme Court has held

that it would “frustrate the purposes” of Title IX to permit a

damages recovery “based on principles of respondeat superior or

constructive notice, i.e., without actual notice” to a school

official. See Gebser, 524 U.S. at 285.

    In this case, it appears that Plaintiff’s Title IX and §

1983 causes of action are based on an alleged failure to further

investigate the alleged sexual assaults, and take actions against

PKP, the unidentified perpetrator who sexually assaulted

Plaintiff, and Defendant Murphy.     However, Plaintiff’s Complaint

states that she reported only the first sexual assault, by the

“red headed male” at the PKP party.     Because Plaintiff never

alleges that she reported either of Defendant Murphy’s alleged

sexual assaults to any Stockton official, Stockton did not have

“actual notice” of those assaults.

    Next, as to Stockton’s alleged failure to address the lone

reported sexual assault, Plaintiff has not alleged that the

perpetrator was a Stockton student or that Stockton had control

                                14
over PKP, which was operating off-campus without University

recognition.    Therefore, the Court cannot assume that Stockton

had substantial control over either the referenced individual or

PKP.

       This is not to say that this Court condones Stockton’s

failure to provide Plaintiff with more support or further

investigate her claims.    However, in this instance, the Court

finds that no remedy is available under Title IX and § 1983,

based on the facts, as alleged, in Plaintiff’s Complaint.


  C. Vicarious Liability (Against PKP)

       Third, PKP argues that it cannot be held liable for the

tortious conduct of the unnamed perpetrator under a theory of

vicarious liability or respondeat superior.    Specifically, PKP

contends that it did not owe a duty to protect Plaintiff from the

alleged sexual assault that occurred at the Stockton PKP house.

       “Whether a person owes a duty of reasonable care toward

another turns on whether the imposition of such a duty satisfies

an abiding sense of basic fairness under all of the circumstances

in light of considerations of public policy. That inquiry

involves identifying, weighing, and balancing several factors—the

relationship of the parties, the nature of the attendant risk,

the opportunity and ability to exercise care, and the public

interest in the proposed solution.” Hopkins v. Fox & Lazo


                                 15
Realtors, 132 N.J. 426, 439 (1993)(internal citations omitted).

When conducting this analysis, [t]he foreseeability of the harm

involved is one of the many considerations in assessing whether a

duty is owed.” Peguero v. Tau Kappa Epsilon Local Chapter, 439

N.J. Super. 77, 89 (App. Div. 2015).   Additionally,

foreseeability is “based on the defendant's knowledge of the risk

of injury.” Id.(internal citations omitted).

    In Peguero, the Superior Court of New Jersey, Appellate

Division, found that a fraternity was not liable for injuries

sustained when a guest at a party fired a gun in the backyard of

the fraternity house.   In that case, the Superior Court found

that it was not reasonably foreseeable that an “unknown

assailant” would bring a gun to the party, drink heavily, get

into an altercation, fire the handgun, and injure someone. See

id. at 93. However, in dicta, the court opined that it was not

suggesting that “a fraternity or its members could not be liable

for criminal or other dangerous behavior that occurs during the

course of a party hosted by fraternity members.” Id. at 93.     The

Superior Court added that it was “cognizant of the tragic

consequences of hazing, excessive drinking, sexual assaults, and

other harmful acts that have occurred at fraternity houses or at

other fraternity events.” Id.

    Under somewhat similar circumstances, other courts have

found that national fraternities are not liable for the tortious

                                16
conduct of their members. Recently, the Middle District of

Tennessee found that the national organization of the Pi Kappa

Alpha fraternity was not liable for an alleged sexual assault by

a fraternity member. Doe v. Andrew, 2017 WL 3443598, at *13-14

(M.D. Tenn. Aug. 9, 2017). In relevant part, the court stated:

    “The Court concludes Doe’s injuries and the manner in
    which they occurred were not reasonably foreseeable so
    as to give rise to a special relationship with Doe.
    Certainly, a sexual assault at a fraternity party—or any
    party—is foreseeable, in the sense that it does not defy
    the rules of logic and common sense to think that it
    might happen. But foreseeability for purposes of
    identifying duties under tort law requires more than
    that. It requires at least reasonable foreseeability—a
    foreseeability built on something more than mere
    possibilities.”

    ...

    “Here, however, there is no evidence the Chapter had
    notice of any sexual misconduct by any Chapter member,
    including Andrews. The Court agrees with the Chapter
    that knowledge of allegations of sexual misconduct at a
    few other Pi Kappa Alpha chapters was not sufficient to
    raise the possibility of sexual assault to such
    reasonable foreseeability as to give rise to a duty by
    the Chapter to take additional specific precautions to
    protect its guests, such as Doe.”

Id. (emphasis in original); see also Ostrander v. Duggan, 341

F.3d 745, 749 (8th Cir.2003)(finding that the defendant

fraternity had no duty to protect plaintiff from a sexual assault

because the plaintiff “adduced no evidence that would cause a

reasonable person to foresee injury to herself or other female

visitors arising from sexual misconduct at the [fraternity]

premises”); Rogers v. Sigma Chi Int'l Fraternity, 9 N.E.3d 755,

                               17
765 (Ind.Ct.App.2014) (granting summary judgment to the national

Sigma Chi fraternity for what it deemed to be an “unforeseeable”

criminal assault of a party attendee by another guest); Colangelo

v. Tau Kappa Epsilon Fraternity, 517 N.W.2d 289, 292 (1994)

(finding that “the national fraternity owed no duty to supervise

the local chapter's actions for the protection of third parties”

for injuries arising from a drunk driving accident).

    Plaintiff argues that PKP’s national organization was on

constructive notice of sexually inappropriate conduct at the

Stockton chapter because PKP “has a systematic problem of bad

acts and underage drinking and either allows, encourages, or

supports the continued bad acts of its members, associates, and

associate chapters.” See Pl.’s Opp. Br. at 9. This Court,

however, cannot reach that conclusion based on the pleadings.     In

this case, Plaintiff’s Complaint did not allege that the PKP

national organization was on notice of any prior incidents

involving sexual assault at the Stockton PKP fraternity house.

Plaintiff has also not alleged that PKP had any specific

knowledge that the unnamed “red headed male,” posed a risk to

sexually assault female party guests. In fact, Plaintiff does not

even clearly allege that the individual was a PKP member.

    In Plaintiff’s Brief in Opposition to the MTD, Plaintiff

alleges for the first time that call logs from the Galloway

Township Police indicate 62 calls to the Stockton PKP house since

                               18
2006, with three calls for “sexual assault/attempts.”    See Pl.’s

Opp. Br., at 10.     However, of the three police responses to

sexual assaults at the PKP house, two occurred in March 2017, one

occurred in February 2018, and none resulted in criminal charges.

Although the reported incidents in March 2017, which occurred

before the alleged sexual assault in this case, is potentially

relevant – the February 2018 call has no bearing on

foreseeability in this case, since it happened after the alleged

assault.   Plaintiff’s Brief in Opposition also attempts to argue

foreseeability by referencing various PKP chapters around the

country that lost university recognition. See id. at 7-10.

However, of the 15 examples listed, only one, at a chapter in

Florida, appears to involve a sexual assault.     Furthermore, these

facts and allegations were not set forth in the Complaint and

Plaintiff may not amend her Complaint through a response to a

motion to dismiss.

    Based on the facts alleged in the Complaint, the Court finds

that dismissal of the claims against PKP is warranted for failure

to state a claim under a vicarious liability theory.

    D. Remaining State Law Claims

    In light of the Court’s dismissal of all Title IX and

Section 1983 claims in this matter, the Court notes that only the

state law personal injury-related claims against Defendant Murphy

remain pending.    Unless Plaintiff is able to amend the Complaint

                                  19
to sufficiently state federal claims, this Court will evaluate

whether to retain supplemental jurisdiction over the remaining

claims.   Therefore, if Plaintiff does not file an amended

complaint, Plaintiff must show cause as to why this case should

not be remanded to New Jersey state court.


IV.   CONCLUSION

      For the foregoing reasons, Defendants’ Motions to Dismiss

will be GRANTED and Plaintiff’s claims against the Moving

Defendants will be DISMISSED WITHOUT PREJUDICE.    Plaintiff shall

be permitted thirty (30) days to either file an amended complaint

that addresses the deficiencies set forth herein, to the extent

possible, or show cause as to why this case should not be

remanded to New Jersey State Court.    An appropriate Order shall

issue on this date.


DATED: July 29, 2019

                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                20
